Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The IDS, filed October 07, 2022, have been considered.
Claims 2 and 10 are cancelled.
Claims 20-22 are new.
Claims 1, 3-9, and 11-22, filed October 03, 2022, are examined on the merits.
Claims 1, 3-9, and 11-22 preclude a 35 U.S.C. 101 rejection because the claims recite “generating a column-oriented data structure that comprises a plurality of columns, wherein each column comprises a plurality of cells that are associated with a single data type, wherein at least one of the plurality of columns is a tag type column and at least another one of the plurality of columns is a non-tag type column” (see [0028]) which is not directed to judicial exception.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7- 9, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barai et al. (Barai hereafter, Image Annotation System Using Visual and Textual Features, 2010).  
For instant prior art rejection, the mapping of Barai is consistent with the structure of the claimed invention as exemplified FIG 5A:  


    PNG
    media_image1.png
    382
    704
    media_image1.png
    Greyscale

Claim 1, Barai discloses a method for generating tagged column-oriented data structures, comprising:
generating a column-oriented data structure that comprises a plurality of columns, wherein each column comprises a plurality of cells that are associated with a single data type, wherein at least one of the plurality of columns is a tag type column and at least another one of the plurality of columns is a non-tag type column (page 2, column 2, e.g. The testdata table has the following columns: image id, image title and tags that are to generated. The traindata table has the following columns: image id,
image title, original tags (tags that are downloaded along with the image from flickr) and recommended tags (this column would be empty initially) and page 4, Table 2);

    PNG
    media_image2.png
    288
    733
    media_image2.png
    Greyscale

generating at least one tag, wherein the automatically generating includes;

identifying at least one data item stored in at least one cell of a first row of cells of the column-oriented data structure, wherein the at least one cell is associated with a column of the column-oriented structure that is a non-tag type column (page 4, column 2, e.g. Next the titles of these similar images are sent to the train dataset table, to get the Tags associated with the respective images. Table 2 shows a snapshot of the Train Dataset table), and
generating the at least one tag based on the identified at least one data item (page 2, column 2, e.g. testdata table has the following columns: image id, image title and tags that are to generated and page 5, column 1, e.g. Output, recommended tags: 1) Volleyball, 2) Beach, 3)Shot, 4) Sport); and
inserting the automatically generated at least one tag into a first cell of the at least one tag type column, wherein the first cell is associated with the first row of cells (page 3, column 2, e.g. We then find the most popular tags among this list and add them to the recommended tags column in the test dataset for that particular query image and page 5, column 1, Table 3).  
    PNG
    media_image3.png
    320
    707
    media_image3.png
    Greyscale

Barai discloses an automated Image annotation system called I-Tag which uses both visual
and textual information in the title of the images and recommends relevant tags for them (page 1, column 2).  However, Barai does not disclose automatically generating at least one tag.  The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  Therefore, it would have been obvious to one of ordinary skill in the art to automate the method of Barai.
Claim 7, Barai discloses each of the plurality of columns is a column where all cells are uniform in at least one aspect (page 2, column 2, e.g. The testdata table has the following columns: image id, image title and tags that are to generated. The traindata table has the following columns: image id,
image title, original tags (tags that are downloaded along with the image from flickr) and recommended tags (this column would be empty initially) and page 4, Table 2).
Claim 20, Barai discloses at least one non-tag type column of the plurality of columns comprises status data (Table 2, column 1 indicates status of “1”).
Claims 8, 9, and 15, Barai discloses a computer readable medium and system (page 8, Figure 1, e.g. I-Tag system) for implementing the above cited method. 

Claim(s) 3, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barai et al. (Barai hereafter, Image Annotation System Using Visual and Textual Features, 2010), as applied to claims 1 and 7-9, 15, and 20, in further view of Luman et al. (Luman hereafter, US 9,363,239 B1).
Claim 3, Barai discloses the claimed invention except for the limitation of the at least one tag is generated based on the identified at least one data item using a predetermined set of rules.  Luman discloses at least one tag is generated based on the identified at least one data item using a predetermined set of rules (column 2, lines 5-14, e.g. Generating and assigning the at least one tag to the e-mail based on the tag generation rules may include generating and assigning a particular tag to the e-mail conditioned on the sending user being a particular sender).  Luman discloses the user may leverage interface 1200 to setup a group of folders, associate tag search queries with the folders, and thereby automatically organize their mail such that the user is better able to navigate through the mail to find mail of interest (column 34, lines 30-35).  One of ordinary skill in the art at the time of filing of the claimed invention would have been motivated by Luman to improve the method of Barai to allow a user to better able navigate through image files of interest.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Barai with the generating at least one tag based on the tag generation rules to allow a user to better able navigate through image files of interest.
Claims 11 and 16, Barai as modified discloses a computer readable medium and system (page 8, Figure 1, e.g. I-Tag system) for implementing the above cited method. 

Claim(s) 4, 12, 17-19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barai et al. (Barai hereafter, Image Annotation System Using Visual and Textual Features, 2010), as applied to claims 1 and 7-9, 15, and 20, in further view of Bastide et al. (Bastide hereafter, US 2015/0205830 A1).
Claim 4, Barai discloses the claimed invention except for the limitation of receiving a request for performing a change with respect to the inserted wherein at least one tag from a requesting source, and performing the requested change Bastide in view of Pollock discloses receiving a request for performing a change with respect to the inserted wherein at least one tag from a requesting source, and performing the requested change (Bastide, page 4, [0036], e.g. Examples of presenting the related tags in the tag cloud may include, but is not necessarily limited to, removing or modifying the previously existing tag, managing the weight or size of the tags, the related tags may be associated with one another in a predetermined arrangement (positioning side-by side or some other arrangement), combining the related tags into one tag, hiding the previous tag, presenting the related tags with a combined weight or some other arrangement for presenting the related tags in the tag cloud) when the requesting source has permission for performing the requested change (Bastide, page 5, [0044], e.g. other devices to permit a user to interface with and control operation of the processing device 602 and to access the tag cloud management module 608 or system). 
Bastide discloses an improvement to address a need to manage tags within a tag cloud as conditions or the webpage changes (page 1, [0003]).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Bastide to improve the method of Barai to address the need to manage tags within a tag cloud as conditions or the webpage changes.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Bastide with the tag management of Bastide to address the need to manage tags within a tag cloud as conditions or the webpage changes.
Claim 12, Barai as modified discloses a computer readable medium and system (page 8, Figure 1, e.g. I-Tag system) for implementing the above cited method.
Claim 17, Barai as modified discloses the at least one tag is an indicator of a work when the at least one data item includes the word (Bastide, [0040], e.g. The "start", "middle" and "STOP" tags may also be determined to be related tags by using the method 200 and may be arranged proximate one another or side-by-side (rules) as shown in the exemplary tag cloud 500b in FIG. 5B in which tag management in accordance with an embodiment of the present invention has been applied. Similarly, the tags "a tag", "B TAG", and "C tag" may also be determined to be related tags and may be arranged proximate one another as also shown in the tag cloud 500b in FIG. 5B resulting from managing the tags as described herein).
Claim 18, Barai as modified discloses the at least one tag is an indicator of a word when the at least one data item includes the word (Bastide, [0040], e.g. The "start", "middle" and "STOP" (interpreted as “words”) tags may also be determined to be related tags by using the method 200 and may be arranged proximate one another or side-by-side (rules) as shown in the exemplary tag cloud 500b in FIG. 5B in which tag management in accordance with an embodiment of the present invention has been applied. Similarly, the tags "a tag", "B TAG", and "C tag" may also be determined to be related tags and may be arranged proximate one another as also shown in the tag cloud 500b in FIG. 5B resulting from managing the tags as described herein).
Claim 19, Barai as modified discloses the at least one tag is an indicator of a word when the at least one data item includes the word (Bastide, [0040], e.g. The "start", "middle" and "STOP" (interpreted as “words”) tags may also be determined to be related tags by using the method 200 and may be arranged proximate one another or side-by-side (rules) as shown in the exemplary tag cloud 500b in FIG. 5B in which tag management in accordance with an embodiment of the present invention has been applied. Similarly, the tags "a tag", "B TAG", and "C tag" may also be determined to be related tags and may be arranged proximate one another as also shown in the tag cloud 500b in FIG. 5B resulting from managing the tags as described herein).
Claim 22, Barai as modified discloses the permission for performing the requested change is based on a change type associated with the requested change (Bastide, page 4, [0036], e.g. Examples of presenting the related tags in the tag cloud may include, but is not necessarily limited to, removing or modifying the previously existing tag, managing the weight or size of the tags, the related tags may be associated with one another in a predetermined arrangement (positioning side-by side or some other arrangement), combining the related tags into one tag, hiding the previous tag, presenting the related tags with a combined weight or some other arrangement for presenting the related tags in the tag cloud).  It is noted that the cited change type is consistent with the exemplary change type disclosed in the instant specification [0044].
Claim(s) 5, 6, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barai et al. (Barai hereafter, Image Annotation System Using Visual and Textual Features, 2010), as applied to claims 1 and 7-9, 15, and 20, above, in further view of Raman et al. (Raman hereafter, US US 20060265377 A1).
Claim 5, Barai discloses the claimed invention as cited above, however, Barai does not disclose receiving a query regarding the at the least one tag; and generating a filtered column-oriented data structure only displaying rows related to the at least one tag.  Raman discloses receiving a query regarding the at the least one tag; and generating a filtered column-oriented data structure only displaying rows related to the at least one tag (Raman, [0110], e.g. database table is first sorted by a section column. Each section is then sorted according to where in a display results page data contained in the rows are to be displayed. The rows in each section are then sorted by priority so that information items having a higher priority appear before information items having a lower priority, and [0117], e.g.  query ID column 702 uniquely identifies each query used to generate the result corresponding to the row of the table. Because the facility may handle multiple simultaneous queries, the facility can use this unique identifier to determine the correspondence between queries and rows in the result set table. Thus, when querying the result table, the facility may filter by query ID).Raman discloses the facility caches the ACPs in a database, such as to improve performance or augment the ACPs ([0153]).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Raman to improve the performance of the method of Barai.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Barai with the database access permission of Raman to improve performance.
Claim 6, Barai as modified discloses causing the generated filtered column-oriented data structure to be displayed on a user device (Raman, [0059], e.g.  a single pinboard collection can be used to combine a filtered set of information items with additional information items that match the query of the pinboard collection. Furthermore, multiple search providers (including the original pinboard collection itself) may provide information relating to an item search. This information can be condensed into a single information item for display in the pinboard collection without any duplicate information. For example, one search provider may provide a title and description for an item, whereas another search provider may supply a specific user's annotation. The displayed information item would indicate the title, description, and annotation. Thus, the facility provides a feature in which an information item comprises information from multiple sources. The facility can create an "overlay" by querying the information items, preserving unique attributes, and removing duplicated attributes).
Claims 13 and 14, Barai as modified discloses a computer readable medium and system for implementing the above cited method.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barai et al. (Barai hereafter, Image Annotation System Using Visual and Textual Features, 2010), as applied to claims 1 and 7-9, and 15, in further view of Rawat et al. (Rawat hereafter, US 2007/0233647 A1).
Barai discloses the claimed inventio except for the limitation of “providing permissions associated with the column-oriented data structure to users, wherein: a first set of users receive a first permission to perform a search using the at least one tag, and a second set of users receive a second permission to edit the at least one tag.”  It is noted that the claimed different permissions with respect to “a first set of users” and “a second set of users” have been interpreted as a shared item.  It is well known in the art that shared items in an operating system.  For example, Rawat discloses search view 401 may also be used to set user permissions, either within view 401 itself, or by invoking a different user interface view, such as the views shown in FIGS. 6-7 and described in detail below. In certain embodiments, a user may directly edit the fields in the shared with column 411 to change the user permissions defined for an item. For example, the file owner may select and delete field 415 of item 413 to remove all permissions on the file associated with the user Ed ([0038]).  Rawat discloses an improvement to the art to increase the efficiency and usability of such a query ([0006]).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Rawat to improve the method of Barai to to increase the efficiency and usability of such a query.   Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Barai with the item shared permission of Rawat to to increase the efficiency and usability of such a query.
CONCLUSION
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152
12/3/2022